

Exhibit 10.42
 
 
[logo.jpg]
 


BRIDGE LOAN AGREEMENT




CONFIDENTIAL


Mr. Daniel W. Dowe
Artisanal Cheese LLC
483 Tenth Avenue, 2nd Floor
New York, New York  10018


Dear Mr. Dowe:


This letter will acknowledge that the undersigned hereby agrees to loan to
Artisanal Cheese LLC  (the “Borrower”) an amount as set forth below in
accordance with the terms hereof and those of the Promissory Note and Bridge
Security Agreement each dated October 15, 2012, the terms of which are
incorporated by referenced into this Bridge Loan Agreement.   The undersigned
has received and reviewed the Promissory Note and Bridge Security Agreement and
is not relying upon any statement, representation or information that is not
expressly set forth therein.  The undersigned hereby agrees to be bound by all
the provisions of this Bridge Loan Agreement, the Bridge Security
Agreement,  and the Promissory Note.


The undersigned understands that the information supplied in this Bridge Loan
Agreement will be disclosed to no one other than the Borrower and its financial
advisors, counsel and accountants without the undersigned's consent


 I. REPRESENTATIONS, WARRANTIES AND COVENANTS


(A)           The undersigned's name is: (please type or print)


  _______________________________ (hereinafter "Lender")


(B)           The address of the undersigned's principal place of business
is:  ________________________________________________________________________
(please type or print)
 
 
1

--------------------------------------------------------------------------------

 
 
(C)           The undersigned is a natural person ______, or a non-natural
person (specific whether corporation, partnership, trust, LLC) __________ duly
formed and validly existing under the laws of the state
of                                                 .  (describe the legal entity
making the purchase).


(D)           The undersigned acknowledges that it, along with its attorney,
accountant and any other person(s) it has retained to advise it with respect to
this investment (collectively, "representatives"), have had the opportunity to
ask questions of and receive answers from representatives of the Borrower
concerning the Promissory Note.  The undersigned further acknowledges that the
undersigned was informed that all documents, records and books pertaining to the
Borrower were at all times available to it.  All such documents, records and
books requested by it have been made available to it and its
representatives.  The undersigned and its representatives have been supplied
with all additional information concerning the Borrower as they have requested.


(E)           The undersigned acknowledges that it, or its representatives, have
enough knowledge and experience in financial and business matters to evaluate
the merits and risks of the loan.


II. AMOUNT OF LOAN


The undersigned hereby agrees to loan to the Borrower the sum of
______________________________  pursuant to the terms, conditions and
representations set forth in the Promissory Note.


III.  PAYMENT OF LOAN AMOUNT AND CONDITIONS TO LOAN


The undersigned agrees that in addition to completing and executing this Bridge
Loan Agreement, it must submit the executed Bridge Loan Agreement along with a
check payable for the full amount of the loan to the order of Artisanal Cheese
LLC, 483 Tenth Avenue, 2nd Floor, New York, New York  10018.  If the undersigned
shall elect to make payment of the loan amount by wire transfer any such
transfer shall be made to the following account owned by the Borrower:
 

Bank: Citibank, N.A.     ABA# 021000089     Acct# 4967621884     Acct Name:
Artisanal Cheese, LLC

         
The Bridge Loan Agreement shall be deemed accepted by the Borrower and become
binding on the parties upon the Borrower's receipt of payment of the loan amount
from the Lender.


 
2

--------------------------------------------------------------------------------

 


IV. SUCCESSORS AND ASSIGNS


This Bridge Loan Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and to the successors and assigns of the Borrower and to
the personal and legal representatives, successors and permitted assignees of
the undersigned.  The undersigned specifically understands that it shall not
assign, or transfer this Bridge Loan Agreement or any right or obligation
arising thereunder to any person, natural or non-natural, without the Borrower’s
prior written consent.


V.  APPLICABLE LAW


This Bridge Loan Agreement shall be governed by and construed in accordance with
the laws of the State of New York without reference to the New York choice of
law provisions and to the extent it involves any United States statute, in
accordance with the laws of the United States.  Borrower and Lender each agree
that any action or proceeding arising hereunder or to enforce this Bridge Loan
Agreement shall be brought exclusively in the federal or state courts situated
in the County of New York, State of New York and the parties hereby irrevocably
consent to the exclusive jurisdiction and venue of those courts for such
purposes.


VI. INDEMNIFICATION


The undersigned agrees to indemnify and hold harmless the Borrower, any
corporation or entity affiliated with Borrower and all of its officers,
directors and employees of any of the foregoing and any attorneys or other
advisors thereto, from and against any and all loss, damage, liability or
expense, including costs and reasonable attorneys' fees, to which they or the
Borrower  may incur by reason of or in connection with any misrepresentation
made by the undersigned, any breach of any warranties, or the undersigned's
failure to fulfill any of the undersigned's covenants or agreements under this
Agreement.


VII. NOTICE


Any notice required to be given under this Agreement shall be sufficient if in
writing and sent by registered or certified mail, return receipt requested, or
by telex or facsimile at the respective addresses set forth below for the
Borrower or at the name and address appearing in Section I (A) and (B) above for
the undersigned or such other address or addresses as may be designated by a
party to the other in writing.  Any such notice shall be effective when
delivered by hand or when received by the party being noticed.


 
3

--------------------------------------------------------------------------------

 


If to the Borrower:


Artisanal Brands, Inc.
c/o Daniel W. Dowe, President
483 Tenth Avenue, 2nd Floor
New York, NY  10018
Telephone – 212-871-3150
Facsimile – 212-239-1476
Email – ddowe@artisanalcheese.com




If to the Lender:


To the name and address set forth above
in I.(A) and (B) for each investor/lender.


VIII. MISCELLANEOUS


It is understood and agreed that this Bridge Loan Agreement constitutes the
full, complete and final expression of the parties' understanding with respect
to the subject matter hereof and that any and all negotiations and
representations not included herein or referred to herein are hereby abrogated,
and that this Bridge Loan Agreement may only be changed, amended or modified, in
writing, signed by all parties hereto.


This Bridge Loan Agreement may be executed in one or more counterparts, each of
which, when so executed and delivered shall be an original, and all of which
together shall constitute one agreement binding upon parties hereto.


If any one clause or clauses shall be deemed illegal or unenforceable for
whatever reason, the remaining portion of this Bridge Loan Agreement shall
continue to be binding on the parties.


IN WITNESS WHEREOF, the undersigned has executed this Bridge Loan Agreement as
of the_____  day of October, 2012.
 

Signed in the Presence of:   LENDER                   Witness' Signature  
Print Name of Lender
                  Employer Identification Number  
Signature
                     
Name and Title of Signator
 

 
 
4

--------------------------------------------------------------------------------

 
 

 

 

Total Loan Amount: $                                 Method of Payment: ( 
 )     Wire   (   )     Personal check   (   )     Certified check   (   )   
 Bank check

 
(check one)
      _______ Corporation _______ Limited Liability Company _______ Partnership
_______ Trust _______ Individual _______ Other (please specify)

 


ARTISANAL CHEESE LLC, BORROWER




By: ____________________________
 
5